[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 10-10360                ELEVENTH CIRCUIT
                          Non-Argument Calendar           SEPTEMBER 20, 2010
                        ________________________               JOHN LEY
                                                                CLERK
                   D. C. Docket No. 9:06-cv-81041-DMM

SECURITIES AND EXCHANGE COMMISSION,

                                                                Plaintiff-Appellee,

                                   versus

JAMIE L. SOLOW,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Florida
                        ________________________

                            (September 20, 2010)

Before TJOFLAT, CARNES and MARCUS, Circuit Judges.


PER CURIAM:

     In S.E.C. v. Solow, 308 Fed. Appx. 364, 2009 WL 139503 (C.A. 11 (Fla)),
we affirmed the district court’s judgment ordering Jamie L. Solow to pay the

S.E.C. $3,424,788 in disgorgement. Solow paid only $2,639 of that amount, and

the S.E.C. moved the district court for an order to show cause why he should not

be held in civil contempt. After Solow filed a response to the S.E.C.’s motion, the

district court held an evidentiary hearing. At the conclusion of the hearing, the

court found that Solow had not shown a valid excuse for his non-compliance with

the disgorgement order and, in fact, had conducted his affairs to avoid compliance.

The court therefore held him in civil contempt and ordered him incarcerated until

he purges himself of the contempt by paying the amount owed or by satisfactorily

demonstrating good faith reasonable efforts to pay it. Solow now appeals the

court’s contempt order.

      At the show cause hearing, the S.E.C. established a prima facie case of civil

contempt, i.e., that Solow actively took steps to create his asserted inability to pay.

Solow, in response, testified that, among other things, his only asset is his interest

in homestead property held with his wife as tenants by the entirety, and he lacked

the ability to coerce the sale of the property. The court found Solow’s testimony

not credible and that rather than making in good faith all reasonable efforts to

comply with the disgorgement order, Solow had been frustrating compliance. The

district court’s credibility finding is well supported in the record. So also are the

                                           2
court’s other findings of relevant fact. We conclude that, on this record, the court

acted well within its discretion in adjudging Solow in civil contempt and ordering

his incarceration until he purges his contempt in accordance with the court’s

directive.

      AFFIRMED.




                                          3